DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 11, 2022 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 15, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the second sub-mask strip has no hollow region, which is a negative limitation not supported by the original disclosure. Negative limitations must have basis in the original disclosure, the disclosed embodiment not having a certain element is not sufficient support when the absence of that element is not expressly disclosed. See MPEP 2173.05(i).

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Obata et al. (US 2016/0047030) on claims 1 and 3 are maintained. The rejections are restated below.
Regarding claim 1: Obata et al. discloses a mask device (200) having a frame (60) and a plurality of mask strips (100) on the frame (60) (par. 116, figure 19), where each mask strip (100) can be considered to be a sub-mask strip or can alternatively be considered to have a plurality of spliced together sub-mask strips as shown in figure 1 annotated below, where the first sub-mask strips each include a row of openings (25) which are hollow regions, where the thickness of the mask (100) at the slit (15) center near the openings (25) is less than a thickness of a general region (10a) of the upper metal mask (10) which is an edge region surrounding the slits (15) (pars. 36-37, figure 1). Obata further discloses that not all of the slits (15) need to have openings (25) such that some of the slits can be completely devoid of openings (25) (par. 44, 57, figure 15), where these slits (15) without openings (25) can be considered to be parts of the second sub-mask strips such that they have no hollow regions. 
[AltContent: textbox (Second/fourth sub-mask strip)][AltContent: textbox (First/third sub-mask strip)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    403
    589
    media_image1.png
    Greyscale


Regarding claim 3: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the first sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the second sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Obata et al. as applied to claims 1 and 3 above on claims 2 and 7-9 maintained. The rejections are restated below. 
Regarding claim 2: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the resin mask (20) which makes up the entire thickness of the slit region (15) should be between 3 and 25 microns (par. 42), while the thickness of the metal mask (10) should be between 5 and 25 microns (par. 70), where the general region (10a) thickness is made up of both the resin mask (20) and metal mask thicknesses, such that there are several embodiments in which Obata et al. reads on the claimed range such as for instance where the metal mask and resin mask are both 10 microns, or the metal mask is 15 microns while the resin mask is 12. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use resin mask with a thickness in the range of 0.4 to 0.6 times that of the metal mask because ranges that overlap with those of the prior art are not considered to be a patentable advance (MPEP 2144.05). 
Regarding claim 7: Obata et al. fails to explicitly disclose a second mask plate having a second frame, and a second mask strip comprised of third and fourth sub-mask strips, where the orientations of the two plates are the same. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a second mask device (200) identical to the first one because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 8: Obata et al. fails to explicitly disclose that the thickness of the slit region (15) is 0.4 to 0.6 times the thickness of the general region (10a). However, Obata et al. does disclose that the resin mask (20) which makes up the entire thickness of the slit region (15) should be between 3 and 25 microns (par. 42), while the thickness of the metal mask (10) should be between 5 and 25 microns (par. 70), where the general region (10a) thickness is made up of both the resin mask (20) and metal mask thicknesses, such that there are several embodiments in which Obata et al. reads on the claimed range such as for instance where the metal mask and resin mask are both 10 microns, or the metal mask is 15 microns while the resin mask is 12. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use resin mask with a thickness in the range of 0.4 to 0.6 times that of the metal mask because ranges that overlap with those of the prior art are not considered to be a patentable advance (MPEP 2144.05). 
Regarding claim 9: Obata et al. discloses a thick region (10b) of the metal mask (10) which is on the third sub-mask strip and is thicker than the general region (10a) which corresponds to the edge region of the fourth sub-mask strip, as pictured above in the annotated figure 1 (par. 36, figure 1).  

The claim rejections under 35 U.S.C. 103 as unpatentable over Obata et al. as applied to claims 1-3 and 7-9 above, and further in view of Kim (US 2018/0026189) on claims 4-6 and 10-12 are maintained. The rejections are restated below. 
Regarding claims 4 and 10: Obata et al. discloses reinforcement frames (65) which are shielding strips arranged side by side alternately with the masks (100) which are the first mask strips (par. 119, figure 19), but Obata et al. fails to explicitly disclose that these reinforcement frames (65) have any alignment marks. However, Kim discloses a similar mask device which includes similar support bars (130) arranged alternately with masks (120) where the support bars (130) include alignment holes (131) designed to ensure proper alignment with the masks and substrate (pars. 50-53, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use alignment holes as taught by Kim on the reinforcement frames (65) of Obata et al. because Kim teaches that this alignment mechanism helps prevent shadow phenomena which can result in defective products (pars. 5-10). 
Regarding claims 5 and 11: Obata et al. and Kim disclose that the alignment hole (131) is a hole (Kim par. 53, figure 2).
Regarding claims 6 and 12: Obata et al. discloses that the masks (100) are arranged as a plurality of mask strips (100) alternately arranged with the reinforcement frames (figure 19). 



Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Obata et al. fails to teach the new limitation, that the second sub-mask strips have no hollow portions. 
In response:
As noted above, this new limitation is new matter and therefore rejected under 35 USC 112a. Furthermore, while Obata et al. does not show a configuration in figure 1 where the second sub-mask has no hollow portions, Obata et al. nonetheless discloses that any of the slits (15) can be provided without openings (25) as seen in figure 15 (par. 57). Similarly, while figure 15 only shows one specific configuration having smaller slits (15) arranged at the ends, Obata et al. discloses that the invention is not limited to that specific configuration and the slits (15) having no openings (25) can have the same width as the other slits (15) and can be provided at a number of locations along the mask (par. 57). Therefore while Obata et al. does not show exactly the claim 1 configuration in any of the figures, Obata et al. nonetheless discloses those features and therefore anticipates the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/8/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717